Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 17 March 2022.  Claims 1, 8-9, 13, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US 11,171,800 B1) in view of Scheiner et al. (US 2019/0294428 A1) and further in view of Young (US 2002/0198888 A1).

Claim 1. Mahoney discloses a method, comprising: 
receiving, by first network equipment comprising a processor, microservice request data representative of a request for a microservice from a second network equipment, a client device provides content data to a server device hosting a plurality of microservices that process the content data (C. 9, L. 46-61), 
wherein the microservice request data comprises widget data representative of a requested widget, a microservice provides content to the client device for presentation on the client device (C. 9, L. 53-57) and the content presented on the client device includes widgets that are dynamically assembled at the server device(s) and communicated to the client device(s) for execution on the device(s) (C. 11, L. 22-28); 
in response to receiving the microservice request data; sending, by the first network equipment, the microservice request data to an integration layer, wherein, based on the content, an orchestrator module determines the appropriated microservices to be launched and sends and or receives the appropriate content to and/or from the client devices (C. 11, L. 46-54) Per Paragraph 0033 of Applicant’s specification, the integration layer determines what microservices are appropriate for a request and how those microservices work together, therefore, Mahoney’s orchestration module is analogous to the claimed integration layer, as the orchestration module responds to content from the client device to determine the appropriate microservice for the content, and 
determining, by the first network equipment, that a user identity associated with the second network equipment is a non-authorized user identity, a user of a client device may be authenticated as an authorized user (C. 15, L. 29-32); 
in response to sending the microservice request data to the integration layer, receiving, by the first network equipment, the microservice from the integration layer, a session manager determines what types of microservices are needed handle the content provided for a particular session (C. 10, L. 15-18) and wherein, based on the content, the orchestrator module determines and launches the appropriated microservices (C. 11, L. 46-54) Once the appropriate microservice is determined it is launched by the server, which is analogous to the first network equipment,
wherein the microservice modifies a graphical user interface of a group of graphical user interfaces associated with a presentation layer, resulting in a modified graphical user interface, different users may provide or receive different content on respective devices with corresponding GUI and input capabilities, wherein each respective content and GUI are processed by respective microservices (C. 1, L. 61 – C. 2, L. 32) the session manager uses devices available and capabilities information to dynamically determine devices to use within a session (C. 10, L. 45-47) the content includes widgets that are dynamically assembled at the server device(s) and communicated to the client device(s) for execution on the device(s) (C. 11, L. 22-28) the content is formatted appropriately for presentation on a GUI for each different device with different display capabilities (C. 13, L. 65 – C. 14, L. 7) taking into account the particular data to be presented and the device display capabilities to determine a client device to use for data input/output (C. 14, L. 8-16) It is clear that each service is associated with different GUIs, and each GUI is associated with a set of widgets that are formatted appropriately for a specific GUI out of a set of GUIs associated with corresponding devices, and 
wherein the graphical user interface is associated with a domain of respective domains corresponding to the group of graphical user interfaces, different users may provide or receive different content on respective devices with corresponding GUI and input capabilities, wherein each respective content and GUI are processed by respective microservices (C. 1, L. 61 – C. 2, L. 32) for services that may be associated with financial service(s) associated with banking, investment management, lending, home financing, insurance service(s) for health insurance, vehicle insurance, life insurance, homeowner's insurance, and so forth, and the different users may be, for example, a service representative and a customer of the respective service (C. 6, L. 31-44) Microservices are assigned to different content on respective devices with corresponding GUIs, wherein each different content is associated with respective different users executing different roles for a given service, therefore, each microservice associated with a respective content, GUI and user role for a given service, may be considered to be associated with a respective domain, and 
wherein the graphical user interfaces of the group are accessible using respective credentials for respective user identities comprising the user identity based on respective access restrictions that have been assigned to the respective user identities, the user may authenticate themselves with the service as part of a registration process (C. 6, L. 49-52) and communication may be secured to ensure that the communicated information is not accessed by unauthorized entities (C. 9, L. 19-25) and is only accessible by authorized users (C. 15, L. 57-59); 
in response to receiving the microservice from the integration layer, formatting, by the first network equipment, the modified graphical user interface in accordance with the requested widget, the content includes widgets that are dynamically assembled at the server device(s) and communicated to the client device(s) for execution on the device(s) (C. 11, L. 22-28) the content is formatted appropriately for presentation on a GUI for each different device with different display capabilities (C. 13, L. 65 – C. 14, L. 7).

Mahoney does not disclose preventing the microservice from being available for integration layer access in the integration layer, as disclosed in the claims.  However, in the same field of invention, Scheiner discloses the release combination is defined by release definitions that define which software artifacts are combined to make the release combination (P. 0040).  It is clear that only the software artifacts that are in the release definition are included in the release combination, therefore, those software artifacts that are not included in the release definition are not included in the release combination, that is, these software artifacts are prevented from being available to be included in the release combination.  Therefore, considering the teachings of Mahoney and Scheiner, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine preventing the microservice from being available for integration layer access in the integration layer with the teachings of Mahoney with the motivation to provide a mechanism in Mahoney to reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to specifically defined applications in production in an easy and efficient manner (Scheiner: P. 0002).

Mahoney does not disclose applying, by the first network equipment, a read and write function restriction to the modified graphical user interface for the non-authorized user identity; and in response to the graphical user interface being modified, isolating, by the first network equipment, the modified graphical user interface to test the modified graphical user interface, wherein isolating the modified graphical user interface comprises precluding the non-authorized user access to the modified graphical user interface, as disclosed in the claims.  However, Mahoney discloses a user may ask for a modification of the information and the user may provide updated information which is displayed on the client device (C. 13, L. 36-39).  Mahoney authenticates users to permit only authorized users to submit and modify content that effects how a microservice or a set of microservices presents displayed data.  But, Mahoney does not disclose that a only a testing user is authorized to perform modifications of the microservices, or the content that causes changes to the display format of the data.  Scheiner discloses a release combination represents a particular collection of software which may be developed, validated, and/or delivered (P. 0020) and a release model includes a release structure including elements that provide information to assist in implementing and tracking a given release combination through the phases of a software distribution cycle (P. 0048) that include an application element associated with one or more service elements that represent a technical service and/or a micro-service that include technical functionality (e.g., a set of exposed APIs) that can be deployed and developed independently (P. 0051) approval elements of the release structure represent approvals for changes to content of the release combination including, e.g. approving adding a new application element (P. 0053) wherein the release structure of the release data model may include one or more user/group elements that represent users that are responsible for delivering the release combination from development to production including developers, testers, release managers, etc, with permissions that define the particular tasks that a user is permitted to do (P. 0054) Clearly, different users and user groups are assigned different task permissions, which include making changes to application elements, and changes must be approved, therefore, some users would have permissions to add (write) elements to an application and some users would not have those permissions.  Therefore, considering the teachings of Mahoney and Scheiner, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine applying, by the first network equipment, a read and write function restriction to the modified graphical user interface for the non-authorized user identity; and in response to the graphical user interface being modified, isolating, by the first network equipment, the modified graphical user interface to test the modified graphical user interface, wherein isolating the modified graphical user interface comprises precluding the non-authorized user access to the modified graphical user interface with the teachings of Mahoney and Scheiner with the motivation to provide a mechanism in Mahoney to reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production in an easy and efficient manner (Scheiner: P. 0002).

Mahoney does not disclose wherein the microservice comprises a system of record microservice comprising respective interfaces that facilitate respective accesses of the graphical user interfaces using the respective credentials for the respective user identities comprising the user identity based on the respective access restrictions, as disclosed in the claims.  However, Mahoney discloses the user may authenticate themselves with the service as part of a registration process (C. 6, L. 49-52).  In the same field of invention, Young discloses a service plugin operates on service-specific properties (P. 0063) a first plugin may submit a request to a second plugin to submit a query to a database (P. 0081).  Therefore, considering the teachings of Mahoney, Scheiner and Young, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the microservice comprises a system of record microservice comprising respective interfaces that facilitate respective accesses of the graphical user interfaces using the respective credentials for the respective user identities comprising the user identity based on the respective access restrictions with the teachings of Mahoney and Scheiner with the motivation to take advantage of the modular value added service architecture for greater flexibility and faster deployment of service upgrades and new services (Young: P. 0009).

Claim 2.  Mahoney, Scheiner and Young disclose the method of claim 1, and Mahoney further discloses sending, by the first network equipment, the modified graphical user interface to third network equipment for display by the third network equipment, providing a multi-device coordinated user experience through a microservice based architecture (C. 9, L. 40-43) to present content on a plurality of devices via a set of microservices, the content formatted based on the capabilities of a device (C. 10, L. 13-28) a microservice provides content to the client device for presentation on the client device (C. 9, L. 53-57) and the content presented on the client device includes widgets that are dynamically assembled at the server device(s) and communicated to the client device(s) for execution on the device(s) (C. 11, L. 22-28).  

Claim 3. Mahoney, Scheiner and Young disclose the method of claim 2, and Mahoney further discloses in response to receiving the microservice request data, authenticating, by the first network equipment, the user identity associated with the second network equipment, a user of a client device may be authenticated as an authorized user (C. 15, L. 29-32).  

Claim 4.  Mahoney, Scheiner and Young disclose the method of claim 3, and Mahoney further discloses the microservice is a first microservice, wherein the request is a first request, and further comprising: based on a condition associated with the user identity being determined to have been satisfied, restricting, by the first network equipment, access to a second request for a second microservice, a user registers one or more client devices for one or more microservices (C. 9, L. 62-67) and a session manager executing on the server can also know, for a particular session, what types of microservices are needed for the various content types to be handled during that session by devices registered to a user that are capable of handling the respective types of content (C. 10, L. 13-28) the user may be authenticated as an authorized user of the service prior to proceeding with registration of the client device (C. 15, L. 28-32) Only devices registered to an authenticated user for specific microservices may utilize the respective microservices.  

Claim 5.  Mahoney, Scheiner and Young disclose the method of claim 2, and Mahoney further discloses in response to sending the modified graphical user interface to the third network equipment, receiving, by the first network equipment, interface data associated with the third network equipment from the integration layer, based on the content, the orchestrator module determines and launches the appropriated microservices (C. 11, L. 46-54) The orchestration layer determines the appropriate microservice based on any content that is submitted to the microservice system.  

Claim 6. Mahoney, Scheiner and Young disclose the method of claim 1, and Mahoney further discloses in response to receiving the microservice from the integration layer, sending, by the first network equipment, microservice data associated with the microservice to the user identity, further associated with a third network equipment, to be approved, a user registers one or more client devices for one or more microservices (C. 9, L. 62-67) and a session manager executing on the server can also know, for a particular session, what types of microservices are needed for the various content types to be handled during that session by devices registered to a user that are capable of handling the respective types of content (C. 10, L. 13-28) the user may be authenticated as an authorized user of the service prior to proceeding with registration of the client device (C. 15, L. 28-32) A user must be authenticated to register a device or devices, and only devices registered to an authenticated user for specific microservices may utilize the respective microservices, therefore, a user will be approved for any device and microservice according to the user’s authentication and device registration.  

Claim 7. Mahoney, Scheiner and Young disclose the method of claim 1, and Mahoney further discloses in response to receiving the microservice request data, sending, by the first network equipment, the microservice request data to the user identity, further associated with third network equipment, to be approved, a user registers one or more client devices for one or more microservices (C. 9, L. 62-67) and a session manager executing on the server can also know, for a particular session, what types of microservices are needed for the various content types to be handled during that session by devices registered to a user that are capable of handling the respective types of content (C. 10, L. 13-28) the user may be authenticated as an authorized user of the service prior to proceeding with registration of the client device (C. 15, L. 28-32) A user must be authenticated to register a device or devices, and only devices registered to an authenticated user for specific microservices may utilize the respective microservices, therefore, a user will be approved for any device and microservice according to the user’s authentication and device registration.  

Claim(s) 8 is/are directed to system (comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 15 is/are directed to non-transitory machine-readable medium (comprising executable instructions executed by a processor) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US 11,171,800 B1) in view of Scheiner et al. (US 2019/0294428 A1) and Young (US 2002/0198888 A1) and further in view of Silver et al. (US 2017/0161253 A1).

Claim 9.  Mahoney, Scheiner and Young disclose the system of claim 8, and Mahoney further discloses the network equipment is first network equipment, and wherein the operations further comprise: transmitting the modified user interface to second network equipment, a client device provides content data to a server device hosting a plurality of microservices that process the content data (C. 9, L. 46-61).  Mahoney does not disclose the second network equipment is associated with a billing domain, as disclosed in the claims. However, in the same field of invention, Silver discloses an architecture for a content platform and/or hosting services may incorporate the use of "microservices" (P. 0113) a screen for configuring custom fields for a checkout page including assigning a defined field to a “Billing” field group (P. 0134).  Therefore, considering the teachings of Mahoney, Scheiner, Young and Silver, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the second network equipment is associated with a billing domain with the teachings of Mahoney, Scheiner and Young with the motivation to allow Mahoney to be more flexible by covering a wider range of services represented by the provided microservices.

Claim 10.  Mahoney, Scheiner, Young and Silver disclose the system of claim 9, and Silver further discloses displaying an ecommerce user interface with categories including products, prices and discounts (P. 0082), where the architecture of the content platform and/or hosting services may incorporate microservices (P. 0113).  Therefore, considering the teachings of Mahoney, Scheiner, Young and Silver, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the microservice is a discount user interface microservice applicable to the billing domain with the teachings of Mahoney, Scheiner, Young and Silver with the motivation to allow Mahoney to be more flexible by covering a wider range of services represented by the provided microservices.

Claim 11.  Mahoney, Scheiner, Young and Silver disclose the system of claim 10, and Mahoney discloses a client device provides content data to a server device hosting a plurality of microservices that process the content data (C. 9, L. 46-61) presenting content on a plurality of devices via a set of microservices, the content formatted based on the capabilities of a device (C. 10, L. 13-28) and Silver discloses displaying an ecommerce user interface with categories including products, prices and discounts (P. 0082) a screen for configuring custom fields for a checkout page including assigning a defined field to a “Billing” field group (P. 0134).  Therefore, considering the teachings of Mahoney, Scheiner, Young and Silver, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the discount user interface microservice is a first discount user interface microservice, and wherein the operations further comprise: in response to transmitting the modified billing user interface to the second network equipment, receiving a second discount user interface microservice to modify the first discount user interface microservice with the teachings of with the motivation to allow Mahoney to be more flexible by covering a wider range of services represented by the provided microservices.

Claim 12.  Mahoney, Scheiner, Young and Silver disclose the system of claim 11, and Mahoney further discloses the second discount user interface microservice is received from the integration layer, based on the content, the orchestrator module determines and launches the appropriated microservices (C. 11, L. 46-54) The discount user interface has been added to Mahoney with Silver.  

Claim 13.  Mahoney, Scheiner and Young disclose the system of claim 8, and Mahoney discloses a client device provides content data to a server device hosting a plurality of microservices that process the content data (C. 9, L. 46-61) presenting content on a plurality of devices via a set of microservices, the content formatted based on the capabilities of a device (C. 10, L. 13-28) a session manager determines what types of microservices are needed handle the content provided for a particular session (C. 10, L. 15-18) based on the content, the orchestrator module determines and launches the appropriated microservices (C. 11, L. 46-54).  In the same field of invention, Silver discloses displaying an ecommerce user interface with categories including products, prices and discounts (P. 0082) a screen for configuring custom fields for a checkout page including assigning a defined field to a “Billing” field group (P. 0134).  The session manager and the orchestration module work together to determine the appropriate microservice, and each of these can be interpreted to be analogous to an integration layer.  Therefore, considering the teachings of Mahoney, Scheiner, Young and Silver, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the microservice request data is first microservice request data, wherein the integration layer is a first integration layer, and wherein the operations further comprise: in response to receiving domain data associated with a billing domain of the respective domains, sending second microservice request data to a second integration layer with the teachings of Mahoney, Scheiner and Young with the motivation to allow Mahoney to be more flexible by covering a wider range of services represented by the provided microservices.

Claim 14.  Mahoney, Scheiner, Young and Silver disclose the system of claim 13, and Mahoney further discloses the second integration layer comprises the microservice in addition to the first integration layer, a session manager determines what types of microservices are needed handle the content provided for a particular session (C. 10, L. 15-18) based on the content, the orchestrator module determines and launches the appropriated microservices (C. 11, L. 46-54) The session module and the orchestration layer work together to determine the appropriate microservice.  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US 11,171,800 B1) in view of Scheiner et al. (US 2019/0294428 A1) and Young (US 2002/0198888 A1) and further in view of Lawson et al. (US 2016/0112475 A1).

Claim 16.  Mahoney, Scheiner and Young disclose the non-transitory machine-readable medium of claim 15, and Mahoney further discloess the user identity is a first user identity, and wherein the network equipment is first network equipment, a user registers one or more client devices for one or more microservices (C. 9, L. 62-67) and a session manager executing on the server can also know, for a particular session, what types of microservices are needed for the various content types to be handled during that session by devices registered to a user that are capable of handling the respective types of content (C. 10, L. 13-28) the user may be authenticated as an authorized user of the service prior to proceeding with registration of the client device (C. 15, L. 28-32).  Mahoney does not disclose wherein the operations further comprise: in response to a condition associated with a second user identity being determined to have been satisfied, sending the modified graphical user interface to second network equipment, as disclosed in the claims.  However, in the same field of invention, Lawson discloses security, usage restrictions and other account-scoped controls can additionally be scoped to particular subaccounts (P. 0075) ephemeral credentials have functional limits such as feature limits, and other suitable limits (P. 0161) That is, different (sub)accounts are restricted/limited in what features and controls are made available to each (sub)account; the combination of Mahoney and Scheiner with Lawson restrict the testing of the user interface to specific (sub)accounts.  Therefore, considering the teachings of Mahoney, Scheiner, Young and Lawson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the operations further comprise: in response to a condition associated with a second user identity being determined to have been satisfied, sending the modified graphical user interface to second network equipment with the teachings of Mahoney, Scheiner and Young with the motivation to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 17. Mahoney, Scheiner and Young disclose the non-transitory machine-readable medium of claim 15, but Mahoney does not disclose wherein the operations further comprise: balancing a load associated with microservices of the integration layer, as disclosed in the claims.  However, in the same field of invention, Lawson discloses usage accountability can be used in limiting and balancing usage of a particular entity, as the platform is preferably multitenant, usage is preferably balanced across multiple entities and rate limiting and action limits may be imposed at various times (P. 0053), multitenancy in the MSCP can include the usage of micro-service queues (e.g., the micro-service queue 410), which functions to throttle, balance, and manage resource usage within the MSCP (P. 0076) the analysis system preferably generates data for the resource allocator, a load balancer, and/or additionally the micro-service queue (P. 0080) responsively executing a callback URI event is one particular type of programmatic mechanism that can function to provide a mechanism for integrating with applications outside of the MSCP, a callback URI is a configured URI of a resource controlled (or at least selected) by a developer of the outside application or service, that can be used when delegating particular decisions to an outside application server (P. 0107) the system 1300 can include additional media service integration interface mechanisms (e.g., 1380), which function to enable supplemental media services (e.g., 1381 and 1382) and functionality to be added to use of the STMS (P. 0143) a service integration interface mechanism 1380 can enable a communication to be redirected to an additional micro-service for additional processing as shown in FIG. 14 (P. 0145).  Therefore, considering the teachings of Mahoney, Scheiner, Young and Lawson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the operations further comprise: balancing a load associated with microservices of the integration layer with the teachings of Mahoney, Scheiner and Young with the motivation to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 18. Mahoney, Scheiner, Young and Lawson disclose the non-transitory machine-readable medium of claim 17, and Lawson further discloses usage accountability can be used in limiting and balancing usage of a particular entity, as the platform is preferably multitenant, usage is preferably balanced across multiple entities and rate limiting and action limits may be imposed at various times (P. 0053), multitenancy in the MSCP can include the usage of micro-service queues (e.g., the micro-service queue 410), which functions to throttle, balance, and manage resource usage within the MSCP (P. 0076) responsively executing a callback URI event is one particular type of programmatic mechanism that can function to provide a mechanism for integrating with applications outside of the MSCP, a callback URI is a configured URI of a resource controlled (or at least selected) by a developer of the outside application or service, that can be used when delegating particular decisions to an outside application server (P. 0107) the system 1300 can include additional media service integration interface mechanisms (e.g., 1380), which function to enable supplemental media services (e.g., 1381 and 1382) and functionality to be added to use of the STMS (P. 0143) a service integration interface mechanism 1380 can enable a communication to be redirected to an additional micro-service for additional processing as shown in FIG. 14 (P. 0145) According to Applicant’s specification, the integration layer is a layer that interfaces with the presentation layer and backend services for facilitating changes to the presentation layer per information from the backend (P. 033) Furthermore, each third party service would include a different backend, therefore, each would require an integration layer.  Therefore, considering the teachings of Mahoney, Scheiner, Young and Lawson, one having ordinary skill in the art before the effective filing date of the invention to combine wherein the integration layer is a first integration layer, and wherein balancing the load comprises offloading the request for the microservice to a second integration layer with the teachings of Mahoney, Scheiner, Young and Lawson with the motivation to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 19.  Mahoney, Scheiner and Young disclose the non-transitory machine-readable medium of claim 15, but Mahoney does not disclose the access is a first access, and wherein the microservice is stored in a database for a second access by the integration layer upon the request for the microservice, as disclosed in the claims. However, in the same field of invention, Lawson discloses a media service system provides a scalable set of distributed media processing resources that facilitates one or more processes of a communication and is hosted in a remote computing environment (P. 0038).  Therefore, considering the teachings of Mahoney, Scheiner, Young and Lawson, one having ordinary skill in the art before the effective filing date of the invention would have been  motivated to combine the access is a first access, and wherein the microservice is stored in a database for a second access by the integration layer upon the request for the microservice with the teachings of Mahoney, Scheiner and Young with the motivation to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 20. Mahoney, Scheiner and Young disclose the non-transitory machine-readable medium of claim 15, and Mahoney further discloses the device associated with the user identity is a first device associated with a first user identity, a user registers one or more client devices for one or more microservices (C. 9, L. 62-67) and a session manager executing on the server can also know, for a particular session, what types of microservices are needed for the various content types to be handled during that session by devices registered to a user that are capable of handling the respective types of content (C. 10, L. 13-28) the user may be authenticated as an authorized user of the service prior to proceeding with registration of the client device (C. 15, L. 28-32).  Mahoney does not disclose wherein the operations further comprise: monitoring the request for the microservice in accordance with a security condition to determine that an authentication of a second user identity has been satisfied; and based on a determination that the security condition has been satisfied, enabling access to a second device associated with the second user identity, as disclosed in the claims. However, in the same field of invention, Lawson discloses security, usage restrictions and other account-scoped controls can additionally be scoped to particular subaccounts (P. 0075) ephemeral credentials have functional limits such as feature limits, and other suitable limits (P. 0161) That is, different (sub)accounts are restricted/limited in what features and controls are made available to each (sub)account; the combination of Mahoney and Scheiner with Lawson restrict the testing of the user interface to specific (sub)accounts.  Therefore, considering the teachings of Mahoney, Scheiner, Young and Lawson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the operations further comprise: monitoring the request for the microservice in accordance with a security condition to determine that an authentication of a second user identity has been satisfied; and based on a determination that the security condition has been satisfied, enabling access to a second device associated with the second user identity with the teachings of Mahoney, Scheiner and Young with the motivation to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).
 
Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
Claim 1 has been amended as follows:
the microservice modifies a graphical user interface of a group of graphical user interfaces associated with a presentation layer.

Mahoney discloses different users may provide or receive different content on respective devices with corresponding GUI and input capabilities, wherein each respective content and GUI are processed by respective microservices.  The session manager uses devices available and capabilities information to dynamically determine devices to use within a session.  The content includes widgets that are dynamically assembled at the server device(s) and communicated to the client device(s) for execution on the device(s) and is formatted appropriately for presentation on a GUI for each different device with different display capabilities taking into account the particular data to be presented and the device display capabilities to determine a client device to use for data input/output.  It is clear that each service is associated with different GUIs, and each GUI is associated with a set of widgets that are formatted appropriately for a specific GUI out of a set of GUIs associated with corresponding devices.

Claim 1 has been further amended as follows:
wherein the graphical user interface is associated with a domain of respective domains corresponding to the group of graphical user interfaces.

Mahoney discloses each respective content and GUI are processed by respective microservices for services that may be associated with financial service(s) associated with banking, investment management, lending, home financing, insurance service(s) for health insurance, vehicle insurance, life insurance, homeowner's insurance, and so forth, and the different users may be, for example, a service representative and a customer of the respective service.  Microservices are assigned to different content on respective devices with corresponding GUIs, wherein each different content is associated with respective different users executing different roles for a given service, therefore, each microservice associated with a respective content, GUI and user role for a given service, may be considered to be associated with a respective domain.

Claim 1 has been further amended:
wherein the graphical user interfaces of the group are accessible using respective credentials for respective user identities comprising the user identity based on respective access restrictions that have been assigned to the respective user identities.

Mahoney discloses the user may authenticate themselves with the service as part of a registration process and communication may be secured to ensure that the communicated information is not accessed by unauthorized entities and is only accessible by authorized users.

Claim 1 has been further amended as follows:
preventing the microservice from being available for integration layer access in the integration layer.

Sheiner discloses the release combination is defined by release definitions that define which software artifacts are combined to make the release combination (P. 0040).  It is clear that only the software artifacts that are in the release definition are included in the release combination, therefore, those software artifacts that are not included in the release definition are not included in the release combination, that is, these software artifacts are prevented from being available to be included in the release combination.  Adding this functionality with Mahoney would provide a mechanism in Mahoney to reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to specifically defined applications in production in an easy and efficient manner.

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 has been further amended as follows:
wherein the microservice comprises a system of record microservice comprising respective interfaces that facilitate respective accesses of the graphical user interfaces using the respective credentials for the respective user identities comprising the user identity based on the respective access restrictions.  

Mahoney discloses the user may authenticate themselves with the service as part of a registration process.  New prior art reference Young has been combined with Mahoney and Scheiner for this limitation.  Young discloses a service plugin operates on service-specific properties.  A first plugin may submit a request to a second plugin to submit a query to a database.  Adding this feature to Mahoney would allow Mahoney to take advantage of the modular value added service architecture for greater flexibility and faster deployment of service upgrades and new services.

Claims 8 and 15 have been similarly amended and have been rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/25/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177